       Case 3:18-cv-00411-JR        Document 131   Filed 06/17/20   Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




   ALLAN H. PIOQUINTO, an individual,               NO. 3:18-cv-00411-JR (Lead Case)
                                                    NO. 3:18-cv-00412-JR (Trailing Case)
                    Plaintiff,

          v.                                         ORDER

   M/V LOWLANDS SCHELDT, an ocean-
   going cargo vessel and her appurtenances, in
   rem, and THE PORT OF PORTLAND,
   a municipal corporation, in personam,

                    Defendants.

   THE PORT OF PORTLAND, a municipal
   corporation, in personam,

                    Third-Party Plaintiff,

          v.

   KINDER MORGAN OPERATING L.P. “C”, a
   foreign limited partnership, in personam, and
   KINDER MORGAN BULK TERMINALS,
   INC., a foreign corporation, in personam.

                   Third-Party Defendants.

   ALLAN H. PIOQUINTO, an individual,


1 - ORDER
         Case 3:18-cv-00411-JR         Document 131        Filed 06/17/20      Page 2 of 3




                     Plaintiff,
            v.

    SANTOKU SHIPPING CO., LTD., a foreign
    corporation, in personam; SANTOKU
    SENPAKU CO., LTD., a foreign corporation,
    in personam; LUCRETIA SHIPPING, SA, a
    foreign corporation, in personam; KINDER
    MORGAN BULK TERMINALS, LLC, a
    foreign corporation, in personam; and
    PACIFIC BASIN HANDYSIZE, LTD., a
    foreign corporation, in personam,

                     Defendants.



HERNÁNDEZ, District Judge,

       Currently before the Court is Plaintiff Allan Pioquinto’s Objections to Magistrate Judge

Russo’s Orders denying Plaintiff’s Second Motion to Reopen Discovery [ECF 120 in 3:18-cv-

00411-JR, ECF 137 in 3:18-cv-00412-JR]. The matter is now before the Court pursuant to

Federal Rule of Civil Procedure 72(a).

       In accordance with Rule 72(a), “[w]hen a pretrial matter not dispositive of a party’s claim

or defense is referred to a magistrate judge to hear and decide, the magistrate judge must

promptly conduct the required proceedings and, when appropriate, issue a written order stating

the decision.” Fed. R. Civ. P. 72(a). The standard of review for an order with objections is

“clearly erroneous” or “contrary to law.” 28 U.S.C. ' 636(b)(1)(A) (applying the “clearly

erroneous or contrary to law” standard of review for non-dispositive motions). If a ruling on a

motion is not determinative of “a party’s claim or defense,” it is not dispositive and, therefore, is

not subject to de novo review as are proposed findings and recommendations for dispositive

motions under 28 U.S.C. ' 636(b)(1)(B).




2 - ORDER
         Case 3:18-cv-00411-JR        Document 131       Filed 06/17/20    Page 3 of 3




       The Court has carefully considered Plaintiff’s objections and concludes they do not

provide a basis to modify the Magistrate Judge’s Opinion and Order. Plaintiff’s objections are

therefore overruled.

                                        CONCLUSION

       The Court AFFIRMS Magistrate Judge Russo’s Orders [ECF 113 in 3:18-cv-00412-JR,

ECF 131 in 3:18-cv-00412-JR].

       IT IS SO ORDERED.


       DATED:_______________________________.
                   June 17, 2020



                                                    _______________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




3 - ORDER
